Exhibit 10.3

 

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

PRIMO WATER CORPORATION

2019 OMNIBUS LONG-TERM INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, Primo Water Corporation (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2019 Omnibus
Long-Term Incentive Plan (the “Plan”), to the Grantee designated in this Notice
of Grant of Restricted Stock Award (the “Notice”) the number of shares of the
Common Stock of the Company set forth in the Notice, subject to certain
restrictions as outlined below in this Notice and the additional provisions set
forth in the attached Terms and Conditions of Restricted Stock Award
(collectively, the “Agreement”).

 

Grantee:           [__________]

 

Grant Date:     [__________]

 

# of Shares of Restricted Stock:     [________]

 

Purchase Price: The Grantee is not required to pay any cash Purchase Price for
the Restricted Shares. The Grantee’s service to the Company during the
Restricted Period is deemed to be the consideration for the Restricted Shares.

 

Vesting Schedule: Subject to the provisions contained in Paragraphs 4, 5 and 6
of the Terms and Conditions, this Restricted Stock Award shall vest, and the
applicable Restrictions set forth in the Terms and Conditions shall lapse, in
accordance with the following schedule, in the event the Grantee does not have a
Separation from Service prior to the applicable vesting date:

 

Date of Vesting Cumulative Amount Vested     First Anniversary of Grant Date
33-1/3% Second Anniversary of Grant Date 66-2/3% Third Anniversary of Grant
Date  100%

               

If the number of Restricted Shares vesting as of a vesting date is a fractional
number, the number vesting will be rounded down to the nearest whole number with
any fractional portion carried forward.

 

Acceleration of Vesting: Notwithstanding the foregoing Vesting Schedule, the
Restricted Stock Award shall be deemed fully vested and no longer subject to
forfeiture in the event of the Grantee’s death or Disability. Further, vesting
of the Restricted Stock Award shall be accelerated in accordance with the terms
of any applicable employment, change in control or similar agreement between the
Grantee and the Company or an Affiliate which is in effect during the Restricted
Period (the “Employment Agreement”).

 

By signing below, the Grantee agrees that this Restricted Stock Award is granted
under and governed by the terms and conditions of the Company’s 2019 Omnibus
Long-Term Incentive Plan and the attached Terms and Conditions.

 

Grantee    Primo Water Corporation                     By:           Title:    
Date:     Date:    

       

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

 

The Restricted Stock Award granted to the Grantee and described in the Notice of
Grant is subject to the terms and conditions of the Plan, which is incorporated
by reference in its entirety into these Terms and Conditions of Restricted Stock
Award.

 

The Board of Directors of the Company has authorized and approved the 2019
Omnibus Long-Term Incentive Plan (the “Plan”), which has been approved by the
stockholders of the Company. The Committee has approved an award to the Grantee
of a number of shares of the Company’s Common Stock, conditioned upon the
Grantee’s acceptance of the provisions set forth in the Notice and these Terms
and Conditions within 60 days after the Notice and these Terms and Conditions
are presented to the Grantee for review. For purposes of the Notice and these
Terms and Conditions, any reference to the Company shall include a reference to
any Affiliate.

 

1.

Grant of Restricted Stock.

 

(a)     Subject to the terms and conditions of the Plan, as of the Grant Date,
the Company grants to the Grantee the number of shares of Common Stock set forth
in the Notice (the “Restricted Shares”), subject to the restrictions set forth
in Paragraph 2 of these Terms and Conditions, the provisions of the Plan and the
other provisions contained in these Terms and Conditions. If and when the
restrictions set forth in Paragraph 2 expire in accordance with these Terms and
Conditions without forfeiture of the Restricted Shares, and upon the
satisfaction of all other applicable conditions as to the Restricted Shares,
such shares shall no longer be considered Restricted Shares for purposes of
these Terms and Conditions.

 

(b)     As soon as practicable after the Grant Date, the Company shall direct
that a stock certificate or certificates representing the applicable Restricted
Shares be registered in the name of and issued to the Grantee. Such certificate
or certificates shall be held in the custody of the Company or its designee
until the expiration of the applicable Restricted Period (as defined in
Paragraph 3). Upon the request of the Company, the Grantee shall deliver to the
Company one or more stock powers endorsed in blank relating to the Restricted
Shares.

 

(c)     Except as provided in Paragraph 1(d), in the event that a certificate
for the Restricted Shares is delivered to the Grantee, such certificate shall
bear the following legend (the “Legend”):

 

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Primo Water Corporation 2019 Omnibus Long-Term Incentive Plan
and a Restricted Stock Award Notice entered into between the registered owner
and Primo Water Corporation. Copies of such Plan and Notice are on file in the
executive offices of Primo Water Corporation.

 

In addition, the stock certificate or certificates for the Restricted Shares
shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be placed on such certificate
or certificates to make appropriate reference to such restrictions.

 

1

--------------------------------------------------------------------------------

Exhibit 10.3

 

(d)     As soon as administratively practicable following the expiration of the
Restricted Period without a forfeiture of the Restricted Shares, and upon the
satisfaction of all other applicable conditions as to the Restricted Shares,
including, but not limited to, the payment by the Grantee of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Grantee a certificate or certificates for the applicable Restricted Shares which
shall not bear the Legend.

 

(e)     Notwithstanding the foregoing, to the extent that this Agreement or the
Plan provide for or otherwise refer to issuance of certificates to reflect the
transfer of shares of Common Stock pursuant to the terms of this Award, the
transfer of such shares may be effected, in the Company’s discretion, on a book
entry or such other noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange on which such shares are
listed.

 

2.

Restrictions.

 

(a)     The Grantee shall have all rights and privileges of a stockholder as to
the Restricted Shares, including the right to vote with respect to the
Restricted Shares, except that the following restrictions shall apply:

 

(i) the Grantee shall not be entitled to delivery of the certificate or
certificates for the Restricted Shares until the expiration of the Restricted
Period without a forfeiture of the Restricted Shares and upon the satisfaction
of all other applicable conditions;

 

(ii) any cash dividends declared and paid during the Restricted Period (defined
below) on unvested Restricted Shares shall be automatically reinvested as
additional Restricted Shares (based on the Fair Market Value of the Restricted
Shares on the applicable dividend payment date), which such additional
Restricted Shares shall be subject to all of the terms and conditions of this
Agreement, including vesting conditions and restrictions on transfer;

 

(iii)  none of the Restricted Shares may be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of during the Restricted Period applicable
to such shares, except a transfer to a Family Member as provided in Section
17.11.2 of the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan; and

 

(iv) all of the Restricted Shares shall be forfeited and returned to the Company
and all rights of the Grantee with respect to the Restricted Shares shall
terminate in their entirety on the terms and conditions set forth in Paragraph
4.

 

(b)     Any attempt to dispose of Restricted Shares or any interest in the
Restricted Shares in a manner contrary to the restrictions set forth in these
Terms and Conditions shall be void and of no effect.

 

3.

Restricted Period and Vesting. The “Restricted Period” is the period beginning
on the Grant Date and ending on the date the Restricted Shares, or such
applicable portion of the Restricted Shares, are deemed vested under the
schedule set forth in the Notice. The Restricted Shares shall be deemed vested
and no longer subject to forfeiture under Paragraph 4 in accordance with the
vesting schedule set forth in the Notice.

 

2

--------------------------------------------------------------------------------

Exhibit 10.3

 

4.

Forfeiture.

 

(a)     Subject to Paragraph 6 below, if during the Restricted Period (i) the
Grantee incurs a Separation from Service, (ii) there occurs a material breach of
the Notice or these Terms and Conditions by the Grantee or (iii) the Grantee
fails to meet the tax withholding obligations described in Paragraph 5(b), all
rights of the Grantee to the Restricted Shares that have not vested in
accordance with Paragraph 3 as of the date of such Separation from Service
(including pursuant to any applicable accelerated vesting provisions set forth
in the Notice) shall terminate immediately and be forfeited in their entirety.

 

(b)     In the event of any forfeiture under this Paragraph 4, the certificate
or certificates representing the forfeited Restricted Shares shall be canceled
to the extent of any Restricted Shares that were forfeited.

 

5.

Withholding.

 

(a)     The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Grantee with respect to the Restricted Shares.

 

(b)     The Grantee shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 17.3 of the Plan.

 

(c)     Subject to any rules prescribed by the Committee, the Grantee shall have
the right to elect to meet any withholding requirement, or the Company may
require such obligations (up to maximum statutory rates) to be satisfied, in
whole or in part, (i) by having withheld from this Award at the appropriate time
that number of whole shares of Common Stock whose Fair Market Value is equal to
the amount of any taxes required to be withheld with respect to such Award, (ii)
by direct payment to the Company in cash of the amount of any taxes required to
be withheld with respect to such Award or (iii) by a combination of shares and
cash.

 

6.

Committee Discretion. Notwithstanding any provision of the Notice or these Terms
and Conditions to the contrary, the Committee shall have discretion under the
Plan to waive any forfeiture of the Restricted Shares as set forth in Paragraph
4, the Restricted Period and any other conditions set forth in the Notice or
these Terms and Conditions.

 

7.

Defined Terms. Capitalized terms used but not defined in the Notice and
Agreement shall have the meanings set forth in the Plan, unless such term is
defined in any Employment Agreement. Any terms used in the Notice and Agreement,
but defined in the Grantee’s Employment Agreement are incorporated herein by
reference and shall be effective for purposes of the Notice and these Terms and
Conditions without regard to the continued effectiveness of such Employment
Agreement.

 

8.

Nonassignability. The Restricted Shares may not be sold, assigned, transferred
(other than by will or the laws of descent and distribution, or a transfer to a
Family Member as provided in Section 17.11.2 of the Plan), pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
such Shares, as set forth in the Agreement, have lapsed or been removed.

 

9.

Grantee Representations. The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of the Notice, these Terms
and Conditions and the Plan and the Grantee’s decision to participate in the
Plan is completely voluntary. Further, the Grantee acknowledges that the Grantee
is relying solely on his or her own advisors with respect to the tax
consequences of this restricted stock award.

 

3

--------------------------------------------------------------------------------

Exhibit 10.3

 

10.

Regulatory Restrictions on the Restricted Shares. Notwithstanding the other
provisions of this Agreement, the Committee shall have the sole discretion to
impose such conditions, restrictions and limitations on the issuance of Common
Stock with respect to this Award unless and until the Committee determines that
such issuance complies with (i) any applicable registration requirements under
the Securities Act or the Committee has determined that an exemption therefrom
is available, (ii) any applicable listing requirement of any stock exchange on
which the Common Stock is listed, (iii) any applicable Company policy or
administrative rules, and (iv) any other applicable provision of state, federal
or foreign law, including foreign securities laws where applicable

 

11.

Miscellaneous.

 

(a)     Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.

 

(b)     Waiver. The waiver by any party hereto of a breach of any provision of
the Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.

 

(c)     Entire Agreement. These Terms and Conditions, the Notice, the Plan and
any applicable Employment Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof.

 

(d)     Binding Effect; Successors. These Terms and Conditions shall inure to
the benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

 

(e)     Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of North
Carolina without giving effect to the principles of conflicts of law, provided
that the provisions set forth herein that are required to be governed by the
Delaware General Corporation Law shall be governed by such law.

 

(f)      Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.

 

(g)     Conflicts; Amendment. The provisions of the Plan are incorporated in
these Terms and Conditions in their entirety. In the event of any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall control. Further, in the event of any conflict between the provisions
of this Agreement and any Employment Agreement, the provisions of such
Employment Agreement shall control. The Agreement may be amended at any time by
the Committee, provided that no amendment may, without the consent of the
Grantee, materially impair the Grantee’s rights with respect to the Restricted
Stock Award.

 

4

--------------------------------------------------------------------------------

Exhibit 10.3

 

(h)     No Right to Continued Employment. Nothing in the Notice or these Terms
and Conditions shall confer upon the Grantee any right to continue in the employ
or service of the Company or affect the right of the Company to terminate the
Grantee’s employment or service at any time.

 

(i)      Further Assurances. The Grantee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.

 

5

 